Citation Nr: 1535289	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure or as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to February 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the RO in December 2007 in which the RO, inter alia, denied service connection for a lung condition.  In March 2008, the Veteran filed a notice of disagreement (NOD) with this determination.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In May 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In March 2013, the AMC issued a supplemental statement of the case (SSOC) reflecting continued denial of the claim and returned the claims file to the Board for further appellate review. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic files associated with the Veteran's claim in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in VBMS reveals an April 2015 Appellate Brief.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
	
For the reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In this case, the Veteran was afforded a VA examination for an unspecified lung condition in December 2009.  The reported date of onset of the condition was 1983.  It was noted that the Veteran had a PFT (pulmonary function test) done in 1983 because of complaints of shortness of breath.  Findings included fev/fvc+ 78%.  The Veteran was diagnosed with pulmonary fibrosis.  The VA examiner opined that the Veteran's pulmonary fibrosis was not caused by or a result of the Veteran's service-connected rhinosinusitis. 

In May 2012, the Board noted that the December 2009 VA examiner did not provide an opinion addressing the likelihood that the Veteran's lung condition was directly related to service.  As such, the case was remanded to afford the Veteran a new VA examination to address the following questions:

(a) Does the Veteran have a current diagnosed lung disease, to include pulmonary fibrosis? 

(b) For every diagnosed lung condition, is the condition at least likely as not due to some aspect of his military service? 

(c) For every diagnosed lung condition, is the condition at least likely as not due to or aggravated by any of the Veteran's service-connected disabilities?

Subsequently, the Veteran was afforded a VA respiratory examination in January 2013; thereafter, a March 2013 addendum opinion was obtained from the January 2013 examiner.  Unfortunately, these opinions are not responsive to the Board's directives.  Specifically, in the January and March 2013 opinions, the VA examiner diagnosed "restrictive and obstructive lung disease due to chest wall and upper respiratory condition, no intrinsic lung disease itself" but did not indicate whether the Veteran had a diagnosis of "pulmonary fibrosis" at any time during the appeal period.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.

Moreover, while the January/March 2013 VA examiner opined that the Veteran's "restrictive and obstructive lung disease due to chest wall and upper respiratory condition, no intrinsic lung disease itself" was not incurred, caused by, or aggravated by the Veteran's military service, the examiner did not provide an opinion as to whether the Veteran's previously diagnosed "pulmonary fibrosis" is "at least likely as not due to some aspect of his military service."  

Furthermore, while the January/March 2013 VA examiner opined that the Veteran's "restrictive and obstructive lung disease due to chest wall and upper respiratory condition, no intrinsic lung disease itself" was not incurred, caused by, or aggravated by the Veteran's military service, the examiner did not provide an opinion as to whether a lung disorder was "due to or aggravated by any of the Veteran's service-connected disabilities."  Notably, while the December 2009 VA examiner opined that the Veteran's pulmonary fibrosis was not caused by or a result of the Veteran's service-connected rhinosinusitis, no opinion has been made as to whether the Veteran's "restrictive and obstructive lung disease due to chest wall and upper respiratory condition, no intrinsic lung disease itself" is related to his service-connected rhinosinusitis.  

Also, no opinion has been rendered with respect to whether either the Veteran's previously diagnosed "pulmonary fibrosis" or currently diagnosed "restrictive and obstructive lung disease due to chest wall and upper respiratory condition, no intrinsic lung disease itself" are related to his service-connected sleep apnea and/or tonsillectomy.  Significantly, after the December 2009 VA respiratory examination, by rating decision dated in January 2010, the RO granted service connection for sleep apnea and tonsillectomy.  
	
Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further action to obtain the necessary medical opinions is required.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014);  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, the Board points out that, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the AOJ should request from the physician who conducted the January 2013 VA examination (or other appropriate physician) necessary addendum opinions.  The AOJ should arrange for the Veteran to undergo further examination only if the January 2013 physician is unavailable or, in the opinion of a competent medical professional, another examination of the Veteran is deemed warranted.  

Prior to obtain further medical opinions in this appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Initially, in March 2013 correspondence, the Veteran expressed his belief that he was exposed to asbestos during his military service, first while stationed on the arctic circle from 1984 to 1985 and again while stationed at the Pentagon basement in Washington, DC from 1991 to 1996. 

The VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop the claim to find out whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.  Such development has not been undertaken in this case, and will be requested by virtue of this Remand to the extent possible, given the limitations on available evidence. 

The Board notes that neither the VBA Manual nor the Circular creates a presumption of exposure to asbestos.  Rather, they provide guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

Also, the Board notes that in August 2009 records from the Social Security Administration (SSA) were received on a compact disc (CD).  Many of the documents on this disc have not been converted to hardcopy form by the AOJ for inclusion in the record, as is required.  On remand, the RO must either print out all the records contained on the SSA CD and associate the hardcopies with the claims file or upload them into the Veteran's Virtual VA or VBMS electronic file.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania, dated through December 2009; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Wilkes-Barre VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since December 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.  
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Wilkes-Barre VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2009.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  Undertake appropriate action to develop evidence of the Veteran's claimed asbestos exposure before, during, and after service (to include during his reserve service)-consistent with VBA Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999).  Such should specifically include seeking information as to whether the Veteran's service-related job duties, assignments or living situation involved being in the vicinity of or working with or near asbestos. 

After completion of the above, make a determination for the record regarding the extent to which such factors may have resulted in his exposure to asbestos.

5.  The records contained on the SSA CD (currently located in Volume 5 of the paper claims file) must either be printed for inclusion in the claims file or scanned into the Veteran's Virtual VA or VBMS electronic file.

6.  After accomplishing the above-requested actions, and all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the January/March 2013 opinions. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent medical professional .

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should clearly indicate whether the Veteran currently has, or at any time pertinent to the December 2006 claim has had, a diagnosis of interstitial fibrosis.  

If so, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the interstitial fibrosis (a) had its onset in or is otherwise etiologically related to service to particularly include his alleged asbestos exposure; or, if not, (b) was caused OR is aggravated (i.e., worsened beyond normal progression) by a service-connected disability (to include the Veteran's service-connected sleep apnea, tonsillectomy, and/or chronic rhinosinusitis).  

The examiner should also opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the "restrictive and obstructive lung disease due to chest wall and upper respiratory condition, no intrinsic lung disease itself" diagnosed in January 2013 (a) had its onset in or is otherwise etiologically related to service to particularly include his alleged asbestos exposure; or, if not, (b) was caused OR is aggravated (i.e., worsened beyond normal progression) by a service-connected disability (to include the Veteran's service-connected sleep apnea, tonsillectomy, and/or chronic rhinosinusitis).  

providing the requested opinions, the examiner must consider and discuss all pertinent lay and medical evidence.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all added to the record since the last adjudication of the claim) and legal authority (to include guidelines specific to asbestos exposure),  

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




